Myrick, J.
Partition. Appeal by Pablo Doak and Isaac Doak.
The. attorneys for some of the respondents moved to dismiss this appeal on the ground that the notice of appeal was not served on all the adverse parties or their attorneys.
The appeal was taken from so much of the interlocutory decree as directed the allotment of one sixteenth of the rancho to Henry Miller and others (not named in the notice). In the decree specific tracts were allotted to said Miller, and other specific tracts were allotted to others. The claim made by appellants (denied by the court below) was to a specific tract of land.
The notice was served on various parties.
So far as appears to us from the transcript, the decree might be modified (if necessary or proper) without affect*407ing the rights of any party not served. If, however, it should appear on the final hearing that the necessary parties are not before the court on this appeal, the appeal will then be held ineffectual.
Motion denied.
McKinstry, J., Sharpstein, J., and Morrison, C. J., concurred.